DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed with an RCE on 02/25/2022. Claims 4 and 17 are cancelled.
Claims 1-3, 5-16 and 18-20 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered. 
  
Continuity/ Priority Information  
The present Application 16506872, filed Claims Priority from Provisional Application 62696728, filed 07/11/2018. 
 
Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed on 02/25/2022, with respect to the rejection of claims 1-3, 5-16 and 18-20 under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (U.S. Pub. No. 20190129815), have been fully considered but they are not persuasive, as set forth in the present office action. 
The incorporation of the limitation in independent Claims 1, 8 and 14, “wherein the solid-state storage device is separate from the storage controller” is a new matter   which not described in the specification as originally filed, and therefore subject under   112, first paragraph rejection. According to Figure 1A, storage array 102A includes one or more storage array controllers 110A  (also referred to as "controller" herein) and a number of storage drives 171A. Clearly, the solid-state storage device is not separate from the storage controller, but rather both devices, storage drive and controller, are included in a persistent storage resource 170A.
Applicant argues that in Gao the storage processor 120 (“central storage controller’), not the Data Storage Drive (“solid-state storage device”), performs the cited actions of Gao paragraphs 15, 17, 18, 19 and 20. Therefore, Gao does not anticipate the claim 1 limitations. Applicant Storage array controller 101 illustrated in Figure 1 B may similar to the storage array controllers 110A described with respect to Figure 1A. In one example, storage array controller 101 may be similar to storage array controller 110A or storage array controller 110B. Clearly, the solid-state storage device and the the storage controller are both included in a persistent storage resource 170A.
In response to Applicant arguments, in light of the 112, first paragraph rejection of new matter, the Storage Processor 120 and the Data Storage Drives 128 are separated devices, as illustrated in Fig. 1, where the Storage Processor 120 performs the equivalent functions of the Claimed storage controller, as disclosed by Gao in the SUMMARY of the invention, paragraphs 15, 17-20. 
Applicant asserts that Gao fails to disclose the limitation "mark the die of the solid-state storage device as likely to fail..." 
In response to Applicant arguments, the Examiner notes during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard (See MPEP 2111).
In this case, the above limitation “the die...as likely to fail..." is too broad in scope subject to different interpretations. Gao discloses a soft media error and I/O Operation Monitoring Logic 162 that sets the end of life flag for the target drive extent. Enthought a die is physically different than a storage drive, they are both functionally equivalent   because they both perform the same function of storing data. Furthermore, there is nothing specific element or function recited in the Claims unique to a die as to distinguish between die and storage drive. 
The expression “likely to fail” is based on probability of likelihood of failure corresponding to soft media error, which as it is well known to be associated with likelihood. Gao Par. [0013] the disclosed technology preempts the need for the drive to replace sectors within each “end of life” drive extent that have not yet failed but are likely to fail, due to their proximity to the previously failed sectors that caused the drive extent to be identified as “end of life”. In this way, the disclosed technology avoids the need for the data storage drive to use reserved sectors to replace sectors that are physically proximate to the previously failed sectors within an “end of life” drive extent, which are likely to fail if they continue to be used.  
 As  illustrated in Gao, Fig. 5, Par. [0071], [0072] at step 502, the I/O operation is issued to a target drive extent located on a data storage drive within the data storage system.
[0084] For each subsequent soft media error that occurs with regard to an I/O operation directed to the target drive extent, the soft media error counter for the target drive extent may be incremented at step 520 by the error weighting associated with the soft media error:
[0087] At step 522, I/O Operation Monitoring Logic 162 compares the value of the error ratio calculated at step 520 with a predetermined or configured threshold error ratio, which may also be a value between 0 and 100, e.g. 89. Otherwise, if the error ratio calculated at step 520 does exceed the threshold error ratio, then step 522 is followed by step 524, in which the I/O Operation Monitoring Logic 162 sets the "end of life" flag for the target drive extent.
In this case, the soft media error as disclosed is equivalent to “storage device as likely to fail”, while the I/O Operation Monitoring Logic 162 sets the "end of life" flag for the target drive extent in Gao is equivalent to “mark the die of the solid-state storage device”.  
Clearly, soft media error that occurs with regard to an I/O operation is equivalent to die “likely to fail” since a soft error by definition is a faction of probability failure, as illustrated in Par. [0076].If at step 508 it is determined that the completion status received at step 506 does not indicate that a hard media error has occurred, then step 508 is followed by step 512, in which I/O Operation Monitoring Logic 162 determines whether the completion status received at step 506 indicates that a soft media error has occurred. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The incorporation of the limitation in independent Claims 1, 8 and 14, “wherein the solid-state storage device is separate from the storage controller” is a new matter   which not described in the specification as originally filed. According to Figure 1A, storage array 102A includes one or more storage array controllers 110A  and a number of storage drives 171A. The solid-state storage device is not separate from the storage controller, but rather both devices, storage drive and controller, are included in a persistent storage resource 170A.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Gao et al. (U.S. Pub. No. 20190129815) FILED: Nov. 9, 2017.
Regarding independent Claims 1, 8 and 14, Gao discloses drive extent-based end of life detection and proactive copying for data storage drives in a mapped RAID data storage system, comprising: 
solid-state storage device coupled to the central storage controller; 
 [0037] FIG. 1, Data Storage System 116 includes at least one Storage Processor 120 and an Array of Physical Non-Volatile Data Storage Drives 128. Storage Processor 120 may, for example, be provided as a circuit board assembly, or "blade," which plugs into a chassis that encloses and cools multiple storage processors, and that has a backplane for interconnecting storage processors.  
determine whether a die of the solid-state storage device is likely to fail based on a number of failed input/output (I/O) operations….satisfying a threshold:  
[0015] For each host I/O operation directed to the storage object, the storage processor may perform a monitoring operation that includes:
iii) in response to detecting that the received completion status for the I/O operation indicates that a soft media error occurred within the data storage drive while performing the I/O operation on the target drive extent: 
 [0017] b) calculating an error ratio for the target drive extent, the error ratio for the target drive extent being equal to a ratio of a current value of the soft media error counter corresponding to the target drive extent to a current value of the total I/O operations counter corresponding to the target drive extent, and 
[0018] c) in response to detecting that the error ratio for the target drive extent exceeds a threshold error ratio, performing a proactive copy operation on the target drive extent that copies all host data stored on the target drive extent to a newly allocated drive extent.
mark the die….. as likely to fail:
[0019] In some embodiments, performing the proactive copy operation on the target drive extent may further include setting a "dead flag" corresponding to the target drive extent.
[0020] In some embodiments, an "end of life" indication may be received from the data storage drive, and in response to receipt of the end of life indication from the data storage drive, proactive copy operations may be performed on all drive extents that are located within the data storage drive,

 Regarding Claims 2, 3, 9, 10, 15, 16,  Gao discloses “storage device marked as fail causes” [0069] In the example of FIG. 4, the Per-Drive Extent Data Structures 400 that are maintained for an example individual drive extent, referred to for purposes of explanation as drive extent "X", include a Total I/O Operations Counter for drive extent "X", a Soft Media Error Counter for drive extent "X", an End of Life Flag 406 for drive extent "X", a Dead Flag 408 for drive extent "X", and a an Allocated Flag 410 for drive extent "X".   

 	Regarding Claims 5, 6, 11, 12, 18, 19, Gao discloses “rebuild operation operations”.  [0075] At step 508, the I/O Operation Monitoring Logic 162 determines whether the completion status received at step 506 indicates that a hard media error has occurred that cannot be recovered from. If at step 508 it is determined that the completion status received at step 506 indicates that a hard media error has occurred that cannot be recovered from, then step 508 is followed by step 510, in which a rebuild operation is triggered for the data storage drive on which the target drive extent is located. The rebuild operation triggered at step 510 may, for example, recover the data stored on the data storage drive on which the target drive extent is located using host data and parity data in other drive extents indicated by the same RAID extent entry that indicated the target drive extent in the RAID Mapping Table 138.  

Regarding Claims 7, 13, 20, Gao discloses “transmitting the data to the central storage controller from the die”.  [0048] Host I/O Processing Logic 135 exposes one or more logical storage objects to Hosts 110 for reading and/or writing host data, so that Hosts 110 can issue Host I/O Operations 112 to specific storage objects, e.g. using names or other identifiers of the storage objects. The storage objects that are exposed to Host I/O Operations 112 may be written, read, created, and/or deleted by Hosts 110 through Host I/O Operations 112. The storage objects exposed to Hosts 110 may include or consist of logical disks sometimes referred to as "LUNs", as shown by LUN(s) 144.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 15, 2022
Non-Final Rejection 20220615
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov